B60K37/00; B60R13/0256; B29L2031/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudome et al. (JP 2000-167935 A; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 1 and 5, Kudome et al. discloses a resin molded-product unit comprising: an attachment member (16) including a bent piece (20) formed at one end (fig. 2); and a resin molded-product (12; MTD paragraph 16) including an insertion groove (space between 15) which is formed on a surface and into which the bent piece is inserted (fig. 2), the attachment member (16) being attached to the surface (fig. 2), wherein the insertion groove (space between 15) is formed such that a groove width (fig. 2) between a first side surface (fig. 2) abutting on a rear surface (fig. 2) of the bent piece (20) and a second side surface (fig. 2) opposite to the first side surface (fig. 2) becomes wider at an entrance part (fig. 2) than a bottom part (fig. 2), and the bent piece (20) is formed to be thinner (fig. 2) than the groove width (fig. 2) at the entrance part (fig. 2) of the insertion groove (space between 15) and to be thicker than the groove width (fig. 2) at the bottom part of the insertion groove (space between 15).  (Figs. 1-6, MTD paragraphs 6-24.)
With respect to claim 3, Kudome et al. discloses one end surface of the bent piece (20) abuts on a bottom surface (fig. 2) of the insertion groove (space between 15), and a side surface (fig. 2) of the bent piece (20) abut on a side surface (fig. 2) of the insertion groove (space between 15).  (Figs. 1-6, MTD paragraphs 6-24.)
With respect to claim 4, Kudome et al. discloses an uneven portion (tapered) is formed on the first side surface (fig. 2).  (Figs. 1-6, MTD paragraphs 6-24.)

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614